Citation Nr: 1044425	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  01-05 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1975 to June 1992.  
The Veteran had service in Southwest Asia during the Persian Gulf 
War.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran separately pursued a claim of entitlement to service 
connection for major depressive disorder.  In a March 2008 
decision, the Board granted service connection for major 
depressive disorder.  Further, in an April 2008 rating decision, 
the Appeals Management Center (AMC) assigned a 30 percent 
disability rating, effective March 19, 1999.

The Board is aware that the RO has already service-connected 
major depression, which is assigned a 30 percent disability 
evaluation.  However, because many of the symptoms of PTSD can be 
disassociated from those caused by depression, the claim for PTSD 
can be seen as distinct; hence, those symptoms attributable to 
PTSD need not be treated as already service-connected and the 
claim for PTSD is therefore separate from the service-connected 
major depression.  (See Mitleider v. Brown, 11 Vet. App. 181 
(1998), which stands for the proposition that where nonservice-
connected symptoms cannot be separated from service-connected 
symptoms, all the symptoms are treated as service-connected).  
Despite the fact that the Board will continue to address the PTSD 
as separate from the already service-connected major depression, 
the RO is reminded that in evaluating these disorders, the rule 
concerning the avoidance of pyramiding, pursuant to 38 C.F.R. 
§ 4.14 (2010) must be followed.

The Veteran indicated that he wanted a hearing before the Board 
in his VA Form 9 submitted in May 2001; a Travel Board hearing 
was scheduled for July 12, 2007. However, the Veteran, in June 
2007, submitted two written statements in which he stated that he 
wanted to cancel that hearing.  Under these circumstances, the 
Board considers the request for a hearing to be withdrawn by the 
Veteran.  See 38 C.F.R.  § 20.704(d).

In March 2008, the Board reopened the Veteran's headaches claim 
and remanded both the Veteran's headaches and PTSD claims.  The 
AMC continued the previous denial of the claims in an August 2010 
supplemental statement of the case (SSOC).  Accordingly, the 
Veteran's VA claims folder has been returned to the Board for 
further appellate proceedings.

The issue of entitlement to service connection for 
arteriosclerosis has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to service connection for headaches, to 
include as due to an undiagnosed illness, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's currently diagnosed PTSD was precipitated by 
stressors which he experienced during active military service 
while serving in Germany.


CONCLUSION OF LAW

The Veteran has PTSD that is the result of disease or injury 
incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for PTSD.  

In the interest of clarity, the Board will first discuss certain 
preliminary matters. The Board will then render a decision.

Stegall concerns

As was alluded to in the Introduction, the Board remanded this 
case in March 2008.  In essence, the Board instructed the AMC or 
AOJ to verify the Veteran's claimed stressors through the U.S. 
Army and Joint Services Records Research Center (JSRRC), issue 
corrective VCAA notice as to the Veteran's PTSD claim, obtain the 
Veteran's personnel records, obtain relevant VA and private 
medical treatment records, and schedule the Veteran for a VA 
examination.  

The record demonstrates that a request was sent to the JSRRC to 
verify the Veteran's claimed in-service stressors in April 2010.  
Additionally, the Veteran's service personnel records were 
obtained and associated with his claims folder.  Further, the 
Veteran was issued VCAA notice and was afforded a VA examination 
in June 2010 for his PTSD, and a report of the examination was 
associated with his claims folder.  The Veteran's claim of 
entitlement to PTSD was readjudicated in the August 2010 SSOC.  

Accordingly, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

As alluded to above, a VCAA notice letter was sent to the Veteran 
regarding his service connection claim in May 2008.  This letter 
appears to be adequate.  The Board need not, however, discuss in 
detail the sufficiency of the VCAA notice letter in light of the 
fact that the Board is granting the claim.  Any potential error 
on the part of VA in complying with the provisions of the VCAA 
has essentially been rendered moot by the Board's grant of the 
benefit sought on appeal.

The Board further notes that the Veteran received proper notice 
as to degree of disability and effective date in the above-
referenced May 2008 VCAA letter, as required by the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

As discussed below, the Board is granting the Veteran's service 
connection claim.  It is not the Board's responsibility to assign 
a disability rating or an effective date in the first instance.  
The RO will be responsible for addressing any notice defect with 
respect to the assignment of an initial disability rating and/or 
effective date when effectuating the award, and the Board is 
confident that the Veteran will be afforded appropriate notice 
under Dingess.

Accordingly, the Board will proceed to a decision on the merits 
as to the issue on appeal.

Service connection for PTSD

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value. See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a causal 
nexus between the current PTSD symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f); see also Moreau v. 
Brown, 9 Vet. App. 389 (1996).

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD with respect to the 
evidentiary standard for establishing the required in-service 
stressor.  See 75 Fed. Reg. 39843-52 (July 13, 2010); effective 
date corrected at 75 Fed. Reg. 41092 (July 15, 2010).

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  Because the Veteran's PTSD claim was appealed to 
the Board before July 13, 2010 and is being decided thereafter, 
the Board observes that the updated version of the law is 
applicable in this case.

With respect to element (1) of 38 C.F.R. § 3.304(f), current 
disability, the June 2010 VA examination report documents a 
diagnosis of PTSD.  Element (1) is accordingly met.

With respect to element (2) of 38 C.F.R. § 3.304(f), combat 
status or a confirmed stressor, the AMC submitted a request to 
the U.S. Army and Joint Services Records Research Center (JSRRC) 
in April 2010 to attempt to verify the Veteran's claimed PTSD 
stressors from service, particularly his stressor pertaining to 
witnessing an accidental explosion while conducting demolition 
training in Germany in 1986 or 1987.  The Defense Personnel 
Records Information Retrieval System (DPRIS), in coordination 
with the U.S. Combat Readiness Center (CRC), reported in an April 
2010 statement that in June 1987, the Veteran's military unit was 
conducting demolition training class in Hohenfels, Germany.  
During the training, which involved disassembling of explosive 
devices, one of the devices accidentally detonated which resulted 
in three fatalities and twelve seriously injured.  Although there 
is no official corroboration that the Veteran was in the 
immediate vicinity of those who died or were injured, it is now 
well settled that a claimant need not substantiate his actual 
presence during the stressor event.  The fact that the Veteran 
was assigned to and stationed with a unit that was present while 
such an event occurred strongly suggests that he was, in fact, 
exposed to the stressor event.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

In short, after carefully considering the matter the Board 
believes that there is sufficient evidence in the file which 
serves to confirm the Veteran's claimed stressor.  There is no 
doubt that the Veteran was part of a unit which was subjected to 
an accidental explosion during training in Germany.  His exact 
location need not be proven. Accordingly, the Veteran's exposure 
to a training accident involving explosive devices is deemed to 
be corroborated, and element (2) is therefore met.

With respect to element (3), the confirmed in-service stressor 
has been linked to the Veteran's currently diagnosed PTSD.  See, 
e.g., the June 2010 VA examination report.  Element (3) of 38 
C.F.R. § 3.304(f) has therefore also been met.

In summary, for the reasons and bases expressed above, the Board 
concludes that service connection for PTSD is granted.  The 
appeal is allowed.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims held that compliance 
with remand instructions is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure compliance.

The Board's March 2008 remand requested that a VA examination and 
medical nexus opinion be obtained as to the nature and etiology 
of the Veteran's currently diagnosed headaches.  The examiner was 
asked to render an opinion as to the following:

1) Whether the Veteran's headaches are caused by/secondary 
to, or related by way of aggravation, to the service-
connected major depressive disorder (MDD); and if any 
portion of the Veteran's headaches is attributable to his 
MDD disability, what is the specific amount/proportion of 
additional headache pathology that is related to the MDD 
disability?;

2) Whether the Veteran's current headache pathology is 
causally or etiologically related to his period of military 
service or to some other cause or causes?  (It is not 
necessary that the exact causes-- other than apparent 
relationship to some incident of service be delineated.)

3) Whether the Veteran's current headache pathology is 
related to symptoms or signs he may have had in service 
(July 1975 to June 1992)?

4) Whether the Veteran's current headache pathology is 
related to symptoms and signs that may have occurred within 
one year of his service separation in June 1992?

	5) Whether the headaches are related to an undiagnosed 
illness? and

6) Whether any portion of the Veteran's current headache 
pathology is attributable to his service-connected 
fibromyalgia disability or to some other cause or causes or 
combination thereof.  If the reviewer does find that any 
portion of the Veteran's headaches is attributable to his 
fibromyalgia disability, the reviewer should identify the 
specific amount/proportion of additional headache pathology 
that is related to the fibromyalgia disability.

The Board observes that the Veteran was scheduled for a VA 
examination in July 2010, and the VA examiner concluded that "I 
do not think that there is any direct relationship between the 
[Veteran's] fibromyalgia and the migraine headaches."  However, 
the VA examiner failed to render an opinion as to whether the 
Veteran's headaches disability was aggravated by his service-
connected fibromyalgia.  See Allen v. Brown, 7 Vet. App. 439, 
448-49 (1995); 38 C.F.R. § 3.310 (2010).  Moreover, the VA 
examiner failed to render an opinion as to whether the Veteran's 
headaches are caused by/secondary to, or related by way of 
aggravation, to the service-connected major depressive disorder 
(MDD); whether the Veteran's current headache pathology is 
causally or etiologically related to his period of military 
service or to some other cause or causes; whether the Veteran's 
current headache pathology is related to symptoms or signs he may 
have had in service; whether the Veteran's current headache 
pathology is related to symptoms and signs that may have occurred 
within one year of his service separation in June 1992;  and 
whether the headaches are related to an undiagnosed illness. 

Because the July 2010 VA examiner did not fully comply with the 
Board's remand instructions in the March 2008 decision, an 
additional medical opinion addressing the issue of entitlement to 
service connection for headaches, to include as due to an 
undiagnosed illness, is needed.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a 
medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim].  

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should arrange to have the 
Veteran's 
claims file reviewed by an appropriate 
specialist to determine whether there 
is any etiologic relationship between 
the service-connected fibromyalgia and 
the Veteran's headaches.  The claims 
file, including any additional records 
obtained pursuant to the development 
requested above must be made available.  
The rationale for all opinions 
expressed should also be provided. The 
physician's report should identify 
her/his status as a physician 
specialist.

Specifically, the examiner must address 
the questions of:

a.	Whether the Veteran's headaches 
are caused by/secondary to, or 
related by way of aggravation, to 
the service-connected major 
depressive disorder (MDD) or PTSD; 
and if any portion of the 
Veteran's headaches is 
attributable to his MDD disability 
or PTSD, what is the specific 
amount/proportion of additional 
headache pathology that is caused 
or aggravated (i.e. permanently 
worsen beyond the normal 
progression of the disability) by 
the MDD disability or PTSD?;

b.	Whether the Veteran's current 
headache 
pathology is causally or 
etiologically related to his 
period of military service or to 
some other cause or causes? (It is 
not necessary that the exact 
causes-- other than apparent 
relationship to some incident of 
service be delineated.)

c.	Whether the Veteran's current 
headache 
pathology is related to symptoms 
or signs he may have had in 
service (July 1975 to June 1992)?

d.	Whether the Veteran's current 
headache 
pathology is related to symptoms 
and signs that may have occurred 
within one year of his service 
separation in June 1992?

e.	Whether the headaches are related 
to an 
undiagnosed illness? 

f.	Whether any portion of the 
Veteran's current headache 
pathology is aggravated (i.e. 
permanently worsen beyond the 
normal progression of the 
disability) by his service-
connected fibromyalgia disability 
or to some other cause or causes 
or combination thereof.  If the 
reviewer does find that any 
portion of the Veteran's headaches 
is attributable to his 
fibromyalgia disability, the 
reviewer should identify the 
specific amount/proportion of 
additional headache pathology that 
is related to the fibromyalgia 
disability.

2.	If it is determined that a special 
examination is 
needed for making the aforementioned 
opinions regarding the headaches, such 
examination should be scheduled.  If 
another VA examination is deemed 
necessary, the Veteran must be advised 
of the importance of reporting to the 
scheduled VA examination and of the 
possible adverse consequences, to 
include the denial of his claim, of 
failing to so report.  See 38 C.F.R. 
§ 3.655 (2010).

3.	The AMC/RO should review the claims 
file and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full. If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
physician reports.  If any report does 
not include all test reports, special 
studies or fully detailed descriptions 
of all pathology or adequate responses 
to the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.

4.	After completing the above action, and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After the 
Veteran has had an adequate opportunity 
to respond, the appeal should be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


